ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                    )
                                                )
Lobar, Inc.                                     )      ASBCA No. 59178
                                                )
Under Contract No. W912QR-11-C-0062             )

APPEARANCE FOR THE APPELLANT:                          R. Dale Holmes, Esq.
                                                        Cohen Seglias Pallas Greenhall &
                                                         Furman PC
                                                        Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                        Thomas H. Gourlay, Jr., Esq.
                                                        Engineer Chief Trial Attorney
                                                       Travis D. Van Ort, Esq.
                                                        Engineer Trial Attorney
                                                        U.S. Army Engineer District, Louisville

                                ORDER OF DISMISSAL

      The parties have settled this appeal as a result of Board-assisted mediation.
Accordingly, the appeal is dismissed, with prejudice.

       Dated: 23 June 2015
                                            .....

                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59178, Appeal of Lobar, Inc.,
rendered in conformance with the Board's Charter.

      Dated:


                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals